Citation Nr: 1744300	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  17-27 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs National Cemetery Administration 


THE ISSUE

Basic eligibility for future burial in a VA National Cemetery.  


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel 


INTRODUCTION

The Veteran had more than 20 years of service in the United States Army Reserve, including a period of active duty service from April 1959 to October 1959.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2017 eligibility determination of the Department of Veterans Affairs (VA) National Cemetery Administration (NCA).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016)


FINDING OF FACT

The Veteran had a period of full-time active duty in the Army Reserve from April 1959 to October 1959.  


CONCLUSION OF LAW

The criteria for basic eligibility for future burial in a VA national cemetery have been met.  38 U.S.C.A. §§ 101, 2402, 5303A (West 2016); 38 C.F.R. §§ 3.1, 3.6, 38.620 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Entitlement to Burial in a National Cemetery - Laws and Regulations

Any person classified as a "veteran" is eligible for burial in a national cemetery. 
38 U.S.C.A. § 2402 (a); 38 C.F.R. § 38.620 (a).  The term "veteran" means any person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101 (2); 38 C.F.R. § 3.1 (d).  "Active military, naval, or air service" includes active duty, and "any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training."  38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6 (a). 

Eligibility for burial in a national cemetery is also available to any member of a Reserve component of the Armed Forces, and any member of the Army National Guard or the Air National Guard, whose death occurs while such member is hospitalized or undergoing treatment at the expense of the United States for an injury or disease contracted or incurred under honorable conditions while performing ACDUTRA, INACDUTRA, or undergoing such hospitalization or treatment.  38 U.S.C.A. § 2402 (b); 38 C.F.R. § 38.620 (b). 

Only official service department records can establish if and when an individual was serving on active duty, ACDUTRA, or INACDUTRA.  Cahall v. Brown, 7 Vet. App. 232 (1994); Duro v. Derwinski, 2 Vet. App. 530 (1992).

Eligibility for Burial in a VA National Cemetery - Analysis

The appellant seeks an eligibility determination regarding future burial in a VA National Cemetery.  

A transcript of military record shows that the Veteran had a period of active duty for training from April 1959 to October 1959.  A notation on the record indicates that the Veteran was discharged after a period of active duty for training. 

The appellant asserts that he was on full time active duty during his service from April 1959 to October 1959.  He asserts that his active duty is substantiated by a Transcript of Military Service dated in August 2002.

In April 2002, the Veteran's Congressional representative contacted the NPRC and requested a DD Form 214 for the Veteran's period of active duty service.  A letter from the NPRC dated in June 2002 reflects that NPRC was unable to verify the Veteran's dates of active duty for training.  The letter noted that there was a period of initial active duty for training sometime in 1959.  Further, the Veteran's US Army Reserves record for his service from 1959 to 1965 was destroyed in the fire at the NPRC in July 1973.  The NPRC indicated that the matter was referred to the U.S. Army Reserve for consideration due to conflicting information.

A response was received from the Army Personnel Reserve Command in August 2002.  That letter reflects that the Director, Personnel Actions, responded with regard to a DD Form 214 for completion of 90 days of continuous active duty in the Army Reserve.  The letter indicates that the Transcript of the Military record is the authorized replacement form for lost or missing separation papers and served the same purpose as the DD 214.  The Transcript of Military Record provided by the Army Personnel Reserve Command indicates that the Veteran entered into active service on April 6, 1959 and was discharged on October 5, 1959.  The letter noted that the information was verified from a search of morning reports maintained by the National Archives.

The Board finds that reasonable doubt must be resolved in the Veteran's favor.  At issue is whether his period of service from April 1959 to October 1959 is qualifying active duty service.  The NPRC was unable to provide a determination regarding the Veteran's periods of active service and/or ACDUTRA.  The transcript of military service reflects a notation of discharge from ACDUTRA, and the claim was therefore denied based on a lack of qualifying active service.  However, the August 2002 letter from the Army Personnel Command noted, "the completion of 90 days of continuous active duty service."  The letter from the Army Personnel Command is an official service department record which provides a basis for a positive determination in this case.  

The Board finds the information from the Army Personnel Command indicating that the Veteran had a continuous period of active service for 90 days particularly probative. 

The law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. 38 U.S.C.A. § 5107 (West 2014).  Here, the Board finds that the aforementioned evidence is sufficient to place the relevant evidence, at a minimum, in a state of equipoise as to whether the Veteran has qualifying service.  The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, he does.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").

Accordingly, eligibility for burial in a VA National Cemetery is established.    


ORDER

Basic eligibility for future burial in a VA National Cemetery is established.



____________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


